Exhibit 10.5.5
AMENDED AND RESTATED
KAYDON CORPORATION
CHANGE IN CONTROL COMPENSATION AGREEMENT
     AGREEMENT made and executed as of October 23, 2008 between KAYDON
CORPORATION, a Delaware corporation, 315 East Eisenhower Parkway, Suite 300, Ann
Arbor, Michigan 48108 (Kaydon), and John R. Emling (the Executive).
     The Board of Directors of Kaydon has recommended and approved that Kaydon
enter into agreements providing for compensation under certain circumstances
involving a change in control of Kaydon. Executive is a key executive of Kaydon
or one or more of its Subsidiaries and has been selected by the Compensation
Committee of the Board of Directors to enter into this Agreement.
     The Board of Directors believes it is imperative that Kaydon and the Board
be able to rely upon Executive to continue in his position should Kaydon become
subject to a proposed or threatened Change in Control. The Board also believes
it is critical that Kaydon and the Board be able to receive and rely upon
Executive’s advice, if requested, as to the best interests of Kaydon and its
stockholders, without concern that Executive might be distracted by the personal
uncertainties and risks created by such a proposal or threat. The parties
anticipate that this may require actions above and beyond Executive’s regular
duties as the Board determines to be appropriate.
     To assure Kaydon that it will have the continued dedication of Executive
and the availability of Executive’s advice and counsel notwithstanding the
possibility, threat or occurrence of an effort to take over control of Kaydon,
and to induce Executive to remain in the employ of Kaydon and its Subsidiaries
and for other good and valuable consideration, Kaydon and Executive agree as
follows:
     1. Services During Certain Events. In the event a third person begins a
tender or exchange offer, circulates a proxy to stockholders, or takes other
steps to effect a Change in Control, Executive agrees that he will not
voluntarily terminate employment with Kaydon (or the Subsidiary then employing
Executive) on less than three months written notice to the Chief Executive
Officer of Kaydon, will render the services expected of his position, and will
act in all things related to the interests of the stockholders of Kaydon until
the third person has abandoned or terminated the efforts to effect a Change in
Control or until a Change in Control has occurred.
     2. Termination In Connection With or Following Change in Control. In the
event that Executive incurs a Separation from Service (as defined below) under
the circumstances stated in Subsection (a) during the period beginning on the
date a third person begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps to effect a Change in Control and ending on
the earlier of the complete abandonment of that effort, the date which is three
years following the date a Change in Control is deemed to have occurred or the
date this Agreement ceases to apply to Executive (the Protected Period), Kaydon
will provide to Executive the rights and benefits described in Subsection (b),
except as provided in Subsection (c).
          For purposes of this Agreement, “Separation from Service” or
“Separates from Service” shall mean Executive’s termination of employment, as
determined in accordance with Treas. Reg. §1.409A-1(h). Executive shall be
considered to have experienced a termination of employment when the facts and
circumstances indicate that Executive and Kaydon reasonably anticipate that
either (i) no further services will be performed for Kaydon after a certain
date, or (ii) that the level of bona fide services Executive will perform for
Kaydon after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed by Executive (whether as an employee or independent
contractor) over the immediately preceding 36-month period (or the full period
of services to Kaydon if Executive has been providing services to Kaydon for
less than 36 months). If Executive is on military leave, sick leave, or other
bona fide leave of absence, the employment relationship between Executive and
Kaydon shall be treated as continuing intact, provided that the period of such
leave does not exceed six months, or if longer, so long as Executive retains a
right to reemployment with Kaydon under an applicable statute or by contract. If
the period of a military leave, sick leave or other bona fide leave of absence
exceeds six months and Executive does not retain a right to reemployment under
an applicable statute or by contract, the employment relationship shall be
considered terminated for purposes of this

 



--------------------------------------------------------------------------------



 



Agreement as of the first date immediately following the end of such six-month
period. In applying the provisions of this paragraph, the leave of absence shall
be considered a bona fide leave of absence only if there is a reasonable
expectation that Executive will return to perform services for Kaydon.
          a. Circumstances. This Agreement applies if Executive’s Separation
from Service occurs as a result of:
               i. Termination By Kaydon. Termination by Kaydon (or the
Subsidiary employing Executive) for reasons other than For Cause and other than
as a consequence of Executive’s death, permanent disability or attainment of the
normal retirement date under the Kaydon Corporation Retirement Plan (the
Retirement Plan) or other Kaydon retirement plan applicable to Executive, as in
effect immediately preceding that date; or
               ii. By Executive. Termination by Executive following the
occurrence of any of the following events:
                    A. Demotion. The assignment of Executive to any duties or
responsibilities that are a reduction of, or are materially inconsistent with,
Executive’s position, duties, responsibilities or status immediately preceding
the beginning of the Protected Period;
                    B. Reporting. A change in Executive’s reporting
responsibilities or titles in effect immediately preceding the beginning of the
Protected Period resulting in a reduction of Executive’s responsibilities or
position;
                    C. Reduction. The reduction of Executive’s annual salary,
projected or target annual bonus (including any deferred portions), level of
benefits (except for a reduction uniformly applicable to all similarly situated
executives), target long-term incentives, stock options, projected Supplemental
Executive Retirement Plan benefits, or supplemental compensation in effect at
the beginning of the Protected Period; or
                    D. Location. The transfer of Executive to a location at
least fifty miles from Executive’s location at the beginning of the Protected
Period requiring a change in residence or a material increase in the amount of
travel normally required of Executive in connection with employment.
          b. Rights and Benefits. The rights and benefits under this Agreement
are all of the following:
               i. Additional Compensation. Payment of an amount equal to:
                    A. Salary. Three (3) times the greater of the Executive’s
base salary for the calendar year in which the Separation from Service occurs or
for the preceding calendar year; plus
                    B. Bonus. Three (3) times the greater of:

•   The average bonus payable to Executive over the most recent three-year
fiscal period (or the period during which the Executive has been employed by
Kaydon (or any of its Subsidiaries) if less than three years); or

•   Executive’s target bonus for the calendar year in which the Separation from
Service occurs.

               ii. Incentive Compensation. Payment of all amounts to which
Executive is entitled under all incentive compensation plans maintained by
Kaydon or any Subsidiary or to which Executive would be entitled to by virtue of
Executive’s employment with the corporation or entity which succeeds Kaydon
after a Change in Control.
                    A. Incentive Compensation Plans. This amount includes, but
is not limited to, any award under any Kaydon incentive compensation plan for a
prior year that has not been paid to Executive at the time of termination of
employment.
                    B. Increase. In addition, Executive shall receive an amount
equal to 1/12 of the greater of:

•   The projected incentive compensation plan awards for the year in which
termination of employment occurs; or

-2-



--------------------------------------------------------------------------------



 



•   The incentive compensation plan awards to the Executive for the most
recently ended plan year,

for each full or partial month in the current plan year prior to the month of
Executive’s termination of employment.
                    C. Acceleration. This Subsection (ii) may not accelerate the
time, or modify the form, of any payment to Executive unless Executive’s
employment is terminated within two years after a Change in Control as defined
in Section 5.b. occurs.
               iii. Supplemental Executive Retirement Plan Benefits. In the
event that Executive incurs a Separation from Service within two years of the
date that a Change in Control occurs, payment of the Actuarial Equivalent
(except as limited below) of the Executive’s vested Accrued Benefit under the
Kaydon Corporation Supplemental Executive Retirement Plan (the SERP), if any,
adjusted as provided in this subsection iii to the extent applicable to the
Executive.
                    A. Vesting. If the Executive is not otherwise vested in the
SERP Accrued Benefit, Executive will fully vest in the Executive’s Accrued
Benefit under the SERP if the Executive:

•   Is age 55 or older at the time of the Change in Control; and

•   Is fully vested in the Retirement Plan (or would be fully vested if
Executive was a participant in that Plan) at the time of the Change in Control.

                    B. Additional Credit. Executive’s benefit and Accrued
Benefit under the SERP will be computed by crediting the Executive with the
Additional Credit provided in Section 2.19(b) and the Discretionary Credit
provided in Section 2.19(b) of the SERP if the Executive qualifies for that
credit at that time or, if the Executive does not otherwise qualify for that
credit at the time of the Change in Control under the terms of that
Section 2.19(a) or (b), the Executive:

•   Has been (and remains) identified in the SERP as an individual eligible for
that Additional or Discretionary Credit or was removed as an individual eligible
for that Credit in anticipation of the Change in Control; and

•   Is vested in the Executive’s Accrued Benefit under the SERP under the terms
of the SERP or subsection A, above.

                    C. Actuarial Equivalent. The Actuarial Equivalent of the
payments from the SERP determined under that Plan and this subsection shall be
determined by taking into account the reduction for early commencement of
benefits imposed by that Plan and by using reasonable actuarial assumptions. For
purposes of determining the lump sum actuarial equivalent, the corresponding
actuarial assumptions provided in the Retirement Plan (or, to the extent not
provided in that Plan, as provided under GATT) shall be used.
                    D. Effect. If Executive is a Participant in the SERP, the
execution of this Agreement constitutes:

•   An amendment of the SERP with respect to Executive to effect these
provisions;

•   Agreement by Executive to the terms of, and consent in accordance with
Section 6.1(a) of the SERP to, the amended and restated SERP adopted by the
Board of Directors on May 17, 2007 and to the amendments to the SERP provided in
this Agreement;

•   Agreement by Kaydon and Executive that Executive may not be removed from the
Additional Credit provisions of the SERP once steps to effect a Change in
Control have commenced; and

•   Agreement by Kaydon and Executive that Executive’s employment with any
successor to Kaydon shall not cause forfeiture of Executive’s benefits under the
SERP under Section 3.6(a) of the SERP.

-3-



--------------------------------------------------------------------------------



 



Payment of the SERP benefit as provided by this Agreement satisfies Kaydon’s
obligations to Executive, if any, under the SERP. If Executive’s employment is
terminated in anticipation of a Change in Control but a Change in Control does
not occur, subsections A., B. and D. shall operate but payment of the SERP
benefit will occur under the terms of the SERP without acceleration under this
Agreement.
                    E. Limitation. Notwithstanding any other provision of this
Agreement, this subsection (iii) does not provide any SERP benefit to Executive
if Executive is not an Active Participant in the SERP immediately prior to the
Change in Control, unless Executive was removed as an Active Participant in the
SERP or the SERP was amended or terminated in anticipation of the Change in
Control.
                    F. Acceleration. This Subsection (ii) may not accelerate the
time, or modify the form, of any payment to Executive unless Executive incurs a
Separation from Service within two years after a Change in Control as defined in
Section 5.b. occurs. If the Executive’s Separation from Service occurs within
two years after a Change in Control as defined in Section 5.b., the Executive’s
SERP benefit will be paid as a lump sum payment within 30 days of the date the
Separation from Service occurs. If the Executive’s Separation from Service
occurs other than as provided above, the Executive’s SERP benefit will be paid
at the time and in the form provided in the SERP without regard to the
acceleration of payment and change to the lump sum form provided by this
Agreement, but within the other modifications provided here.
               iv. Other Compensation. Immediate acceleration of vesting and
exercisability of any outstanding stock option, stock appreciation right,
restricted stock, or other similar incentive compensation rights. This provision
may not accelerate the time, or modify the form, of any payment to Executive
unless Executive’s employment is terminated within two years after a Change in
Control as defined in Section 5.b. occurs.
               v. Insurance and Other Special Benefits. Continued coverage under
the life insurance and medical, dental and prescription drug insurance or other
coverage (i.e., provision of in kind benefits or reimbursement of expenses
incurred by Executive covered by the medical, dental and prescription drug
plans, to the extent the expenses are referred to in Section 105(b) of the
Internal Revenue Code) of Kaydon and its Subsidiaries (or any successor plan or
program in effect at or after termination of Executive’s employment for
employees in the same class or category as was Executive prior to termination)
for the period provided in (A), below, subject to the conditions provided in
(B), below.
                    A. Period. These benefits will be provided until the earlier
of:

•   Three years from the date of termination of Executive’s employment;

•   The Executive’s Normal Retirement Date (as defined in the Retirement Plan)
(and, in the case of medical insurance, until Executive is eligible for Parts A
and B of Medicare or their equivalent, if later); or

•   The date Executive obtains reasonably comparable life insurance, medical
insurance, dental insurance, accident insurance, or disability insurance, as the
case may be, at no greater cost to Executive than was the case at Kaydon.

The three year limitation provided above will not apply if Executive:

•   Is age 55 or older at the time of the Change in Control; and

•   Is fully vested in the Retirement Plan (or would be fully vested if
Executive was a participant in that Plan) at the time of the Change in Control.

                    B. Conditions. Continued coverage is subject to the terms of
the governing plans (other than any exclusion preventing Executive’s
participation because Executive is no longer an employee), to Executive’s making
any payments for coverage required of employees in the same class or category as
was Executive prior to termination, and to any limitations necessary to comply
with Section 409A and avoid penalties on the Executive

-4-



--------------------------------------------------------------------------------



 



under Section 409A. Executive agrees to waive any continued coverage that
exceeds the limits imposed by Section 409A. In addition:

•   The in kind benefits and the amount eligible for reimbursement during a
taxable year of Executive may not affect the in kind benefits to be provided or
reimbursement in any other taxable year, except that the lifetime and other
benefit limits of the medical, dental and prescription drug plans continue to
apply.

•   The reimbursement of an eligible amount must be made on or before the last
day of Executive’s taxable year next following the taxable year in which the
expense being reimbursed was incurred.

•   The right to this in kind benefit or reimbursement is not subject to
liquidation or exchange for any other benefit.

                    C. Alternative. If Executive is ineligible to continue to be
covered under the terms of any such benefit plan or program, or in the event
Executive is eligible but the benefits applicable to Executive under any such
plan or program after termination of employment are not substantially equivalent
to the benefits applicable to Executive immediately prior to termination, Kaydon
shall provide such substantially equivalent benefits, or such additional
benefits as may be necessary to make the benefits applicable to Executive
substantially equivalent to those in effect before termination of Executive’s
employment, through other sources, subject to all of the limitations and
conditions provided above.
                    D. Other. Nothing contained in this subsection (v) shall be
deemed to require or permit termination or restriction of Executive’s coverage
under any other plan or program of Kaydon or any of its subsidiaries or any
successor plan or program to which Executive is entitled under the terms of such
plan or program.
               vi. Outplacement Services. Reimbursement of the cost of full
outplacement services provided by the professional outplacement consulting firm
of Executive’s choosing, to a maximum cost of 15% of the Executive’s base salary
for the calendar year preceding the calendar year in which termination of
Executive’s employment occurs, provided that all expenses reimbursable under
this Subsection 2(b)(vi) must be incurred no later than December 31 of the
second calendar year following the calendar year in which Executive separates
from service and must be reimbursed no later than December 31 of the third
calendar year following the calendar year in which Executive separates from
service.
                    A. Effect. The amount eligible for reimbursement during a
taxable year of Executive may not affect the amount eligible for reimbursement
in any other taxable year.
                    B. Timing. The reimbursement of an eligible amount must be
made on or before the last day of Executive’s taxable year next following the
taxable year in which the expense being reimbursed was incurred.
                    C. Limitation. The right to this reimbursement is not
subject to liquidation or exchange for any other benefit.
               vii. Excise Tax Payment. An additional payment in an amount to
cover the full cost of the golden parachute excise tax, and the Executive’s
state and Federal income and employment taxes on this excise tax payment,
incurred by Executive at any time during Executive’s life or within ten years
after Executive’s death as a result of the rights and benefits or any other
payment under this Agreement, or under any other agreement with, or plan of,
Kaydon or its Subsidiaries.
                    A. Adjustment. In the event the Internal Revenue Service
subsequently adjusts the excise tax computation described here, Kaydon shall
reimburse the Executive for the full amount necessary to make the Executive
whole (less any amounts received by the Executive that the Executive would not
have received had the computations initially been computed as subsequently
adjusted), including the value of any underpaid excise tax, and any related
interest and/or penalties due to the Internal Revenue Service.

-5-



--------------------------------------------------------------------------------



 



                    B. Definitions. For purposes of this Agreement, the term
“golden parachute excise tax” has the meaning assigned to the term in
Sections 280G and 4999 of the Internal Revenue Code.
                    C. Effect. The amount eligible for reimbursement during a
taxable year of Executive may not affect the amount eligible for reimbursement
in any other taxable year.
                    D. Timing. The reimbursement of an eligible amount must be
made on or before the last day of Executive’s taxable year next following the
taxable year in which the Executive remits the related taxes.
                    E. Limitation. The right to this reimbursement is not
subject to liquidation or exchange for any other benefit.
               viii. Attorney’s Fees. Reimbursement in full for Executive’s
attorney’s fees and costs reasonably incurred at any time during Executive’s
life or within ten years after Executive’s death in enforcing this Agreement
against Kaydon or a successor or in seeking damages for Kaydon’s (or a
successor’s) failure to fully perform its obligations under this Agreement.
                    A. Effect. The amount eligible for reimbursement during a
taxable year of Executive may not affect the amount eligible for reimbursement
in any other taxable year.
                    B. Timing. The reimbursement of an eligible amount must be
made on or before the last day of Executive’s taxable year next following the
taxable year in which the expense being reimbursed was incurred.
                    C. Limitation. The right to this reimbursement is not
subject to liquidation or exchange for any other benefit.
               ix. Penalty Tax Payment. An additional payment in the amount
necessary to cover the full cost of any tax imposed on the Executive at any time
during Executive’s life or within ten years after Executive’s death under
Section 409A(a)(1)(A) of the Internal Revenue Code less the tax to which the
Executive would have been subject to in any event on the income, plus the
additional tax and interest imposed on the Executive under Section 409A(B) of
the Internal Revenue Code, plus the Executive’s state and Federal income and
employment taxes on this payment, as a result of the rights and benefits or any
other payment under this Agreement, or under any other agreement with, or plan
of, Kaydon or its Subsidiaries.
                    A. Effect. The amount eligible for reimbursement during a
taxable year of Executive may not affect the amount eligible for reimbursement
in any other taxable year.
                    B. Timing. The reimbursement of an eligible amount must be
made on or before the last day of Executive’s taxable year next following the
taxable year in which the Executive remits the related taxes.
                    C. Limitation. The right to this reimbursement is not
subject to liquidation or exchange for any other benefit.
          The specific arrangements referred to in this Subsection (b) are not
intended to exclude Executive’s participation in other benefit plans in which
Executive currently participates or which are or may become available to
executive personnel generally in the class or category of Executive or to
preclude other compensation or benefits as may be authorized by the Board of
Directors from time to time.
          c. Conditions to the Obligations of Kaydon. Notwithstanding the
general rules, above, Kaydon shall have no obligation to provide or cause to be
provided to Executive the rights and benefits described above if any of the
following events occurs:
               i. Prior Termination. Executive terminates employment or Kaydon
(or the appropriate Subsidiary) terminates Executive’s employment for any reason
or for no reason at all prior to the time a third person begins a tender or
exchange offer, circulates a proxy to stockholders, or takes other steps to
effect a Change in Control of

-6-



--------------------------------------------------------------------------------



 



Kaydon (unless Kaydon (or the appropriate Subsidiary) terminates Executive’s
employment in anticipation of the Change in Control).
               ii. Termination for Cause. Kaydon terminates Executive’s
employment For Cause.
                    A. For Cause. For purposes of this Agreement, termination of
employment is For Cause if Executive, in connection with the Executive’s duties
as an employee of Kaydon, its Subsidiaries, or any of its affiliates, committed
a fraud or any felony, engaged in deliberate, willful or gross misconduct, or
committed any other act which causes or may reasonably be expected to cause
substantial injury to Kaydon, a Subsidiary, or any of its affiliates.
                    B. Limitation. For purposes of clarification, this use of
this For Cause standard for employment termination affects Executive’s
entitlement to benefits under this Agreement only and does not generally limit
the ability of Kaydon or other employer to terminate Executive’s employment for
any reason or for no reason at all.
               iii. Resignation as Director or Officer. Executive fails, within
a reasonable time after a termination of employment which is not wrongful on the
part of Kaydon (or the Subsidiary employing Executive) and upon receiving a
written request to do so, to resign as a director and/or officer of Kaydon and
each Subsidiary and affiliate of Kaydon of which Executive is then serving as a
director and/or officer.
               iv. Termination of Agreement. This Agreement ceases to be
effective as to Executive in accordance with Section 6.
          In all other events, Kaydon’s obligation to pay or cause to be paid to
Executive the benefits and to make the arrangements provided below is absolute
and unconditional and shall not be affected by any circumstances, including,
without limitation, any set off, counterclaim, recoupment, defense or other
right which Kaydon may have against Executive or anyone else. Except as provided
in Section 2(b)(v), Executive’s entitlement to benefits under this Agreement is
not subject to any duty to mitigate damages by seeking further employment nor
offset by any compensation which Executive may receive from future employment.
     3. Confidentiality and Cooperation. Executive agrees that at all times:
          a. Confidentiality. Executive will not, without the prior written
consent of Kaydon, disclose to any person, firm or corporation any confidential
information of or about Kaydon or its Subsidiaries which is now known to
Executive or which (whether before or after termination) may become known to
Executive as a result of Executive’s employment or association with Kaydon and
which could be helpful to a competitor. This limitation does not apply, however,
to confidential information that becomes publicly disseminated by means other
than a breach of this Agreement.
          b. Cooperation. Executive will furnish such information and render
such assistance and cooperation as may reasonably be requested in connection
with any litigation or legal proceedings concerning Kaydon or any of its
Subsidiaries (other than any legal proceedings concerning Executive’s
employment). In connection with that cooperation, Kaydon will pay or reimburse
Executive for all reasonable expenses incurred in cooperating with such
requests, provided that all expenses reimbursable under this Subsection 3(b)
must be incurred and reimbursed no later than December 31 of the second calendar
year following the calendar year in which Executive’s employment is terminated.
          The parties agree that damages in the event of breach of this
Section 3 by Executive would be difficult, if not impossible, to ascertain. The
parties therefore agree that Kaydon, in addition to and without limitation of
any other remedy or right it may have, shall have the right to an injunction or
other equitable relief in any court of competent jurisdiction enjoining any such
breach. Executive waives any and all defenses Executive may have to such an
action on the ground of lack of jurisdiction or other equitable relief. The
existence of this right shall not preclude Kaydon from pursuing any other rights
and remedies at law or in equity which Kaydon may have.

-7-



--------------------------------------------------------------------------------



 



     4. Release. In exchange for benefits under this Agreement, Executive agrees
that, upon acceptance of those benefits, Executive will release all claims
against Kaydon and its Subsidiaries which might then exist and will execute a
reasonable and customary release of any such claims. Executive shall execute and
deliver such release to Kaydon within 21 days of the date of Executive’s
Separation from Service. Unless such release is timely executed and delivered in
accordance herewith and such release becomes effective in accordance with
applicable law following the expiration of any applicable revocation period, no
benefits under this Agreement shall be provided to Executive.
     5. Change in Control. For purposes of this Agreement:
          a. General Definition of Change in Control. Except as otherwise
provided in this Agreement, a Change in Control means:
               i. Directors. The failure of the Continuing Directors at any time
to constitute at least a majority of the members of the Board;
               ii. Ownership. The acquisition by any Person other than an
Excluded Holder of beneficial ownership (within the meaning of Rule 13d-3 issued
under the Act) of 20% or more of the outstanding common stock of Kaydon or the
combined voting power of Kaydon’s outstanding securities entitled to vote
generally in the election of directors;
               iii. Transaction. The approval by the stockholders of Kaydon of a
reorganization, merger or consolidation, unless with or into a Permitted
Successor; or
               iv. Termination. The approval by the stockholders of Kaydon of a
complete liquidation or dissolution of Kaydon or the sale or disposition of all
or substantially all of the assets of Kaydon other than to a Permitted
Successor.
          b. Change in Control For SERP Benefits and Certain Purposes. For
purposes of the SERP benefits under Section 2.b.iii., and for purposes of any
acceleration or modification of the terms of payment of any benefit under
Section 2.b.ii., Section 2.b.iii., Section 2.b.iv. or any other Section of this
Agreement, a Change in Control means any one of the following:
               i. The failure of the Continuing Directors within any 12-month
period to constitute at least a majority of the members of the Board;
               ii. The acquisition by any Person or Persons Acting as a Group of
beneficial ownership (within the meaning of Rule 13d-3 issued under the Act) of
the Company’s stock representing more than 50% of the total fair market value or
total voting power of the Company’s outstanding stock;
               iii. The date any Person or Persons Acting as a Group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons) stock of the Company possessing
30% or more of the total voting power of the Company’s outstanding stock; or
               iv. The date any Person or Persons Acting as Group (other than a
Permitted Successor) acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person or Persons) assets of
the Company that have a total gross fair market value equal to or more than 40
person of the total gross fair market value of all the assets of the corporation
immediately before such acquisition or acquisitions.
For the purposes of this definition, “Permitted Successor” means any one of the
following:
                    A. A shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to its stock in the Company;
                    B. A Subsidiary;

-8-



--------------------------------------------------------------------------------



 



                    C. A Person or Persons Acting as a Group that owns,
directly, or indirectly 50% or more of the total value or voting power of all of
the Company’s outstanding stock; or
                    D. Any entity, at least 50% of the total value or voting
power of which is owned, directly or indirectly by a Person or Persons Acting as
a Group described in paragraph C above;
          c. Other Definitions. The following terms are defined as follows:
               i. Continuing Directors. The Continuing Directors are the
individuals constituting the Board as of the date this Agreement was executed by
Kaydon and any subsequent directors whose election or nomination for election by
Kaydon’s stockholders was approved by a vote of two-thirds of the individuals
who are then Continuing Directors, but specifically excluding any individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as the term is used in Rule 14a-11 of
Regulation 14A issued under the Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board.
               ii. Excluded Holder. Excluded Holder means any Person who at the
time this Agreement was executed by Kaydon was the beneficial owner of 20% or
more of the outstanding common stock of Kaydon; or Kaydon, a Subsidiary or any
Employee Benefit Plan of Kaydon or a Subsidiary or any trust holding such common
stock or other securities pursuant to the terms of an Employee Benefit Plan.
               iii. Permitted Successor. Except as set forth in Section 5(b)
above, Permitted Successor means a corporation which, immediately following the
consummation of a transaction specified in the definition of “Change in Control”
above, satisfies each of the following criteria:
                    A. Stock. Sixty percent (fifty percent in the case of a
transaction that is an asset sale) or more of the outstanding common stock of
the corporation and the combined voting power of the outstanding securities of
the corporation entitled to vote generally in the election of directors (in each
case determined immediately following the consummation of the applicable
transaction) is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the beneficial owners of Kaydon’s
outstanding common stock and outstanding securities entitled to vote generally
in the election of directors (respectively) immediately prior to the applicable
transaction;
                    B. Limitation. No Person other than an Excluded Holder
beneficially owns, directly or indirectly, 20% or more of the outstanding common
stock of the corporation or the combined voting power of the outstanding
securities of the corporation entitled to vote generally in the election of
directors (for these purposes the term Excluded Holder shall include the
corporation, any subsidiary of the corporation and any Employee Benefit Plan of
the corporation or any such subsidiary or any trust holding common stock or
other securities of the corporation pursuant to the terms of any such Employee
Benefit Plan); and
                    C. Board. At least a majority of the board of directors is
comprised of Continuing Directors.
               iv. Person. Person has the same meaning as set forth in Sections
13(d) and 14(d)(2) of the Act.
               v. Persons Acting as a Group. Persons Acting as a Group means
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock or assets, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time or as a result of the same public
offering, or purchase assets of the same corporation at the same time.
               vi. Act. Act means the Securities Exchange Act of 1934, as
amended.
               vii. Employee Benefit Plan. Employee Benefit Plan means any plan
or program established by Kaydon or a Subsidiary for the compensation or benefit
of employees of Kaydon or any of its Subsidiaries.

-9-



--------------------------------------------------------------------------------



 



               viii. Subsidiary. Subsidiary means any corporation or other
entity of which 50% or more of the outstanding voting stock or voting ownership
interest is directly or indirectly owned or controlled by Kaydon or by one or
more Subsidiaries of Kaydon.
     6. Term of Agreement. Subject to Section 2 and the remainder of this
Section 6, this Agreement shall terminate on December 31 of the year in which it
is effective.
               i. Extension. This Agreement shall automatically renew for
successive one-year terms, each ending on the anniversary of December 31, unless
Kaydon notifies Executive in writing at least 30 days prior to the expiration
date of the original or a successive term that it does not wish to renew the
Agreement for an additional term.
               ii. Limitation. Notwithstanding those general rules, the Board of
Directors may terminate this Agreement as to Executive for good cause (including
but not limited to a diminution in Executive’s duties and responsibilities with
Kaydon) during the original or a successive term, on 30 days advance written
notice to Executive.
     Notice of non-renewal or termination shall not be given, and if given shall
have no effect, and Board action to terminate the Agreement will not be
effective, however, within three years after a Change in Control or during any
period of time when Kaydon has reason to believe that any third person has begun
a tender or exchange offer, circulated a proxy to stockholders, or taken other
steps or formulated plans to effect a Change in Control. That period of time
ends when, in the opinion of the Board of Directors, the third person has
abandoned or terminated the efforts or plans to effect a Change in Control.
     7. Miscellaneous. In addition, the following terms govern.
          a. Assignment. No right, benefit or interest under this Agreement is
subject to assignment, anticipation, alienation, sale, encumbrance, charge,
pledge, hypothecation or set-off in respect of any claim, debt or obligation, or
to execution, attachment, levy or similar process. Executive may, however,
assign any right, benefit or interest under this Agreement if the assignment is
permitted under the terms of any plan or policy of insurance or annuity contract
governing such right, benefit or interest.
          b. Construction of Agreement. Nothing in this Agreement shall be
construed to amend any provision of any plan or policy of Kaydon other than as
specifically stated here.
               i. Employment. This Agreement is not, and nothing here shall be
deemed to create, an employment contract between Executive and Kaydon or any of
its Subsidiaries. Executive acknowledges that the rights of Kaydon and the
Subsidiary employing Executive to change or reduce at any time and from time to
time Executive’s compensation, title, responsibilities, location and other
aspects of the employment relationship or to discharge Executive prior to a
Change in Control shall remain wholly unaffected by the provisions of this
Agreement, except as explicitly limited in this Agreement.
               ii. No Waiver. No waiver by either party to this Agreement at any
time of any breach by the other party to this Agreement, or noncompliance with
any condition or provision of this Agreement to be performed by such other
party, shall be deemed a waiver of that or of any other provision or condition.
               iii. Integration. This Agreement sets forth the entire agreement
of the parties on the subjects addressed here and no agreements or
representations express or implied on such subjects have been made by either
party which are not set forth expressly in this Agreement.
          c. Amendment. Except as otherwise provided in this Agreement, this
Agreement may not be amended, modified or canceled except by written agreement
of the parties.
          d. Waiver. No provision of this Agreement may be waived except by a
writing signed by the party to be bound.

-10-



--------------------------------------------------------------------------------



 



          e. Severability. In the event that any provision or portion of this
Agreement is determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall remain in full force and effect to
the fullest extent permitted by law.
          f. Successors. This Agreement shall be binding upon and inure to the
benefit of Executive and Executive’s personal representative and heirs, and upon
Kaydon and any successor organization or organizations which shall succeed to
substantially all of the business and property of Kaydon whether by means of
merger, consolidation, acquisition of substantially all of the assets of Kaydon
or otherwise, including by operation of law. References here to duties and
obligations of Kaydon following a Change in Control are binding upon and shall
be the joint and several liability of Kaydon and any successor of it and all
Subsidiaries of Kaydon and any successors of any of them.
          g. Taxes. Any payment or delivery required under this Agreement shall
be subject to all requirements of the law with regard to withholding of taxes,
filing, making of reports and the like. Kaydon shall use its best efforts to
satisfy promptly all such requirements.
          h. Payment. All amounts payable by or on behalf of Kaydon under this
Agreement shall, unless specifically stated to the contrary in this Agreement,
be paid in a lump sum in U.S. Dollars, without notice or demand, on the first
day of the second month following termination of Executive’s employment (or for
payment of the SERP benefits to an Executive whose employment terminated prior
to a Change in Control, on the first day of the second month following the
Change in Control). Each and every payment made by or on behalf of Kaydon shall
be final and Kaydon and its subsidiaries shall not, for any reason whatsoever,
seek to recover all or any part of any payment from Executive or from whomever
is entitled to it.
               i. Special Rules Regarding Section 409A of the Internal Revenue
Code. Notwithstanding anything herein to the contrary, no payments to which
Executive becomes entitled on account of Executive’s Separation from Service
shall be paid to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with Kaydon, or (ii) the date of the Executive’s death, if the Executive is
deemed at the time of such Separation from Service a “specified employee” within
the meaning of Code Section 409A, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon expiration of the applicable deferral period, all
payments deferred pursuant to this Section 7(i) shall be paid in lump sum to
Executive, without interest, and any remaining payments due under this Agreement
shall be paid in accordance with the remaining dates specified for them herein.
               ii. Specified Employee. Specified Employee means a service
provider who, at any time during the 12-month period ending on December 31 of
each year (the “Identification Date”), is:
                    A. Officer. An officer of Kaydon (or any related entity)
with annual compensation greater than $150,000 in 2008 (as adjusted for future
years as provided in Section 416 of the Internal Revenue Code);
                    B. Five Percent Owner. A 5-percent owner of Kaydon (or any
related entity) ; or
                    C. One Percent Owner. A 1-percent owner of Kaydon (or any
related entity) with annual compensation greater than $150,000,
in each case, to the extent that Kaydon is publicly traded on the date of such
service provider’s Separation from Service. Such a service provider is a
Specified Employee for the 12-month period beginning the first April 1 following
the Identification Date and ending on March 31 of the following year.
               iii. Death. If Executive dies prior to the time all payments due
to Executive under this Agreement have been made, then as soon as practicable
after Executive’s death (but in no event later than 90 days after), Kaydon shall
pay in a lump sum in U.S. Dollars all sums not paid to Executive prior to his
death. Payment shall be made to the beneficiary or beneficiaries (in addition to
the amount of life insurance proceeds payable to each beneficiary) named under
the life insurance plan or plans maintained by Kaydon on the date of Executive’s
death. If no such

-11-



--------------------------------------------------------------------------------



 



beneficiary is named, such sums shall be paid to Executive’s estate. Except as
provided in Subsection 2(b)(iii), no reduction to present value of any such sums
shall be made.
     IN WITNESS, the parties have executed this Agreement as of the 23rd day of
October, 2008.

                  KAYDON CORPORATION       EXECUTIVE    
 
               
By
  /s/ Debra K. Crane       /s/ John R. Emling    
 
               
 
  Name: Debra K. Crane       John R. Emling    
 
  Its: V.P., General Counsel & Secretary            

-12-